DETAILED ACTION
This Office action is in response to the application filed on July 30, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 30, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on July 30, 2019.  These drawings are accepted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 6 and 9-10 are objected to because of the following informalities:

Regarding to claim 6, it appears that “connected to an earth of the DC-DC converter” should be “connected to an earth potential of the DC-DC converter” or “connected to a ground of the DC-DC converter”.

Regarding to claim 9, it appears that “a lower switch connected at the level of a mid-point, said mid-point being connected to the resonance branch of said first resonant circuit” should be “a lower switch connected to a mid-point node, said mid-point node being connected to the resonance branch of said first resonant circuit”.

Regarding to claim 10, it appears that “a lower switch connected at the level of a mid-point, said mid-point being connected to the respective resonance branch of said resonant circuit” should be “a lower switch connected to a mid-point node, said mid-point node being connected to the respective resonance branch of said resonant circuit”.

Regarding to claim 12, it appears that “the switches of the n-p resonant circuits” should be “the switches of the resonant circuits” in order to avoid potential 112th issues due to lack of antecedent basis since the term n-p is has not been introduced before in neither claim 12 or claim 9, which is the claim of which claim 12 depends on.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claim 1, it is not clear what is meant by “converter in which, on the one hand, the first inductive elements of the resonant circuits are coupled together and in that, on the other hand, the primary windings of the transformers of the resonant circuits are coupled together”, because it is not clear if the limitation as a whole should be treated as a “AND limitation” which means that both limitations are needed to be satisfied or if the claim language is suggesting that the claim limitation is an “OR limitation”, which means that one or the other or both limitations are satisfied, but it is not necessary to satisfy both limitations. In view of compact prosecution, the Examiner will interpret the claim limitation as “the resonant DC-DC- voltage converter in which, the first inductive elements of the resonant circuits are coupled together or the primary windings of the transformers of the resonant circuits are coupled together”. Claims 2-12 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112, second paragraph for the reasons set above.

Regarding to claim 4, it is not clear what is meant by “in which the resonance branches are connected at the level of a same point called "first neutral point"”, because it is not clear if it means that the windings of the branches are connected to neutral point voltage potential or to a neutral point node. In view of compact prosecution, the Examiner will interpret the claim limitation as the windings of the resonance branches being connected to a neutral point node. Claims 8 and 11 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112, second paragraph for the reasons set above.

Regarding to claim 5, it is not clear what is meant by “in which branches, each including one of said secondary windings of the transformers, are connected at the level of a same point called "second neutral point"”, because it is not clear if it means that the windings of the branches are connected to neutral point voltage potential or to a neutral point node. In view of compact prosecution, the Examiner will interpret the claim limitation as the windings of the resonance branches being connected to a neutral point node. 

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10 and 12 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. Pub. No. 2015/0180350 A1, hereinafter “Huang”).

In re claim 1, Huang discloses a resonant DC-DC voltage converter (Fig. 4), notably for an electric or hybrid vehicle, said converter including a plurality of resonant circuits (the converter of Fig. 4 comprises a plurality of resonant circuits), each resonant circuit including: a first inductive element (Lr1, Lr2, Lr3), a resonance capacitor (capacitors Cr1, Cr2, Cr3) connected to said first inductive element, a transformer (transformer comprises Tr1, Tr2, Tr3) including at least one primary winding and at least one secondary winding (each of the transformers Tr1, Tr2, Tr3 comprises a primary and a secondary winding), said first inductive element, the resonance capacitor and the primary winding of the transformer being comprised in a branch of the resonant circuit (Para. 0081), designated "resonance branch", converter in which, on the 

In re claim 2, Huang discloses (Fig. 4) in which the transformer of each resonant circuit includes a second inductive element (inductive elements Lm1, Lm2, Lm3) in order to form a resonant circuit of LLC type (Para. 0087-0093).

In re claim 3, Huang discloses (Fig. 4) in which the secondary windings are coupled together (the secondary windings of the transformers Tr1, Tr2, Tr3 are coupled together).

In re claim 4, Huang discloses (Fig. 4) in which the resonance branches are connected at the level of a same point called "first neutral point" (the lower terminals of the primary windings of the transformers Tr1, Tr2, Tr3 are connected to a neutral point node).

In re claim 5, Huang discloses (Fig. 4) in which branches, each including one of said secondary windings of the transformers, are connected at the level of a same point called "second neutral point" (the lower terminals of the secondary windings of the transformers Tr1, Tr2, Tr3 are connected to a neutral point node).

In re claim 8, Huang discloses (Fig. 4) in which the neutral point is configured so as to have a floating electric potential (Para. 0073-0084 and 087-0093).

In re claim 9, Huang discloses (Fig. 4) in which, at least one first resonant circuit of the converter includes a half-bridge input structure including an upper switch and a lower switch connected at the level of a mid-point (the converter comprises 3 half bridge circuits (comprising switches Q1-Q6) and the switches of each half bridge are connected to a mid-point node), said mid-point being connected to the resonance branch of said first resonant circuit (the resonant circuits of each branch are connected to their respective mid-point node).

In re claim 10, Huang discloses (Fig. 4) in which each resonant circuit includes a half-bridge input structure including an upper switch and a lower switch connected at the level of a mid-point (the converter comprises 3 half bridge circuits (comprising switches Q1-Q6) and the switches of each half bridge are connected to a mid-point node), said mid-point being connected to the respective resonance branch of said resonant circuit (the resonant circuits of each branch are connected to their respective mid-point node).

In re claim 12, Huang discloses (Fig. 9) a control unit (91), said control unit being configured to control the switches of the n-p resonant circuits in order to place them either in open circuit for the duration of said operating mode or in connection with the earth of the resonant DC-DC converter for the duration of said operating mode (Para. 0118-0122).

Allowable Subject Matter
Claims 6-7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 6, the prior art of record fails to disclose or suggest “in which the neutral point is connected to an earth of the DC-DC converter via a branch including at least one impedance configured to store energy and to enable zero voltage switching of the switches of the resonant DC-DC converter” in combination with other limitations of the claim. Claim 7 depends directly from claim 6 and, therefore, would also be indicated as allowable at least for the same reasons set above.

Regarding to claim 11, the prior art of record fails to disclose or suggest “including n resonant circuits, n being a natural integer greater than or equal to two, and in which a number p, p being a non-zero natural integer strictly less than n, of said resonant circuits includes a half-bridge input structure including an upper switch and a lower switch connected at the level of a mid-point, said mid-point being connected to the respective resonance branch, said converter being configured such that in one operating mode: said switches of the p resonant circuits periodically switch in such a way as to transmit energy through the resonant circuits, the resonance branches of the n-p other resonant circuits being either in open circuit or connected to an earth of the resonant DC-DC converter, for the duration of this operating mode” in combination with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/RAFAEL O DE LEON DOMENECH/Examiner, Art Unit 2838